Citation Nr: 0839100	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  04-13 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for right foot drop as 
secondary to service-connected low back disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to January 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.

In September 2003, the veteran testified at a hearing before 
a Decision Review Officer of the RO.  He testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in July 2004.  Transcripts of those proceedings are of 
record.

When this case most recently was before the Board in January 
2005, the Board denied the veteran's appeal for service 
connection for right foot drop as secondary to service-
connected low back disability.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a Memorandum Decision dated in 
January 2008, the Court vacated the Board's January 2005 
decision and remanded the case to the Board for action 
consistent with the Court's decision.


REMAND

The veteran contends that service connection is warranted for 
right foot drop as secondary to service-connected low back 
disability.  He does not contend, and the record does not 
show, that service connection is warranted on a direct basis.

In order to prevail on the issue of secondary service 
connection, the record must contain medical evidence of a 
current disability and medical evidence of a nexus between 
the current disability and a service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).  The 
medical evidence of record establishes that the veteran 
currently has right foot drop.  However, there are 
conflicting medical opinions concerning the etiology of that 
condition.

The veteran's private physician has submitted three letters 
in support of the claim.  In a February 2002 letter, he noted 
that electromyography (EMG) studies had revealed peroneal 
nerve palsy and opined that the veteran's right foot drop was 
perhaps related to L5 radiculopathy.  He opined in a November 
2002 letter that the veteran's foot drop may be related to 
"a double crush injury with partial nerve disorder in the 
back and partial nerve disorder in the leg."  In a July 2004 
letter, the he again referred to "a double crush type of 
injury" as a factor related to the veteran's right foot drop 
and opined that "his back certainly has some influence" on 
the condition.

Two VA examiners, however, have concluded that the veteran's 
foot drop is not related to his service-connected low back 
disability.  A June 2001 examiner diagnosed the veteran with 
local peroneal nerve palsy secondary to either a compartment 
syndrome or localized traumatic peroneal palsy.  He noted 
that the veteran had complete peroneal nerve palsy on the 
right side but that there was no current evidence of 
radiculopathy.  He also noted that treatment records revealed 
few low back complaints in the period preceding the onset of 
the veteran's foot drop but that the veteran had experienced 
localized swelling and other symptoms in the area of the neck 
of the fibula during that same period.  In May 2002, the same 
examiner noted that the absence of motor power to the 
extensor of the veteran's greater toe and to his ankle 
extensors indicated that a local peroneal compartment 
compression, rather than radiculopathy, had caused the foot 
drop since those functions involved two separate nerve roots, 
L4 and L5.

A second VA examiner concurred in March 2003.  That examiner 
opined that he did not believe there was a clear association 
between the veteran's foot drop and his service-connected 
back disability.  He explained that the foot drop appeared to 
be a localized peroneal neuropathy related to lower leg 
swelling rather than lumbar disc disease.

Although both VA examiners reviewed the claims folders before 
rendering their opinions and supported those opinions with 
rationales, neither examiner specifically addressed the 
contention of the veteran's private physician that his 
current right foot drop is related to a double crush injury.  
Therefore, the Board has determined that a new VA examination 
is necessary.  See 38 C.F.R. § 3.159(c)(4) (2006); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  If the veteran identifies any 
outstanding records pertinent to his 
claim, the RO or the AMC should undertake 
any indicated development to obtain a copy 
of those records.  If it is unsuccessful 
in obtaining any pertinent evidence 
identified by the veteran, it should so 
inform him and his representative and 
request them to provide the outstanding 
evidence.

2.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his right foot 
drop.  The claims folders must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

Based on the examination results and the 
review of the claims folders, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the veteran's right foot 
drop is related to his service-connected 
low back disability, to include a double 
crush injury.  The examiner specifically 
should address the EMG studies dated in 
October 2000 and July 2001.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for right foot drop as 
secondary to service-connected low back 
disability based on a de novo review of 
the record.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
requisite opportunity to respond before 
the case is returned to the Board for 
further appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

